DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 7/19/2022. Claims 1-20 are pending in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 5-7, 9-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0240457) in view of Pan et al. (US 2015/0076670). 
	Re claims 1, 5-7, 9, 11-14 & 18, Lee teaches, Figs. 1 and/or 4, [0017, 0018, 0023, 0031, 0034], an electronic package, a motherboard, and a computing system comprising: 
-a substrate comprising at least one conductive circuit (e.g. printed circuit board substrate); 
-a die (102) over the substrate, the die (102) comprising a first side confronting the substrate, a second side opposite the first side, and sidewalls between the first side and the second side; 
-a layer (103, 104) comprising a composite material on the substrate and around the die (102) in contact with at least a portion of the sidewalls of the die (102), the composite material (e.g. epoxy resin with ceramic filter) comprising a polymer matrix and magnetic filler particles; 
-at least one pillar (106) comprising a conductive material in the composite material (103, 104) or the at least one pillar (106) in the layer (10, 104) comprising the composite material and electrically connected to the at least one conductive circuit; and 
-an integrated heat spreader (heat spreading lid 115) that includes sidewalls in contact with the substrate and a top panel in contact (via 101) with at least one conductive pillar (106) (also in view of Fig. 4, lid may contact 106 via 107). 

    PNG
    media_image1.png
    283
    570
    media_image1.png
    Greyscale

	Lee does not teach the composite material comprising a polymer matrix and magnetic filter particles; the magnetic filter particles comprise a ferromagnetic magnetic material; the ferromagnetic material comprises zinc and one of manganese or nickel or iron or oxygen; and the magnetic filler particles comprise iron and at least one of silicon, nickel, and cobalt.  
Pan teaches the composite material (150, 150a, b and/or with 140) comprising a polymer matrix (150, epoxy or other polymer materials) and magnetic filter particles (150a, b); ferromagnetic magnetic material comprises zinc (ZnO) and one of manganese or nickel (Ni) or iron (Fe) and oxygen (in ZnO or Al2O3); and the magnetic filter particles comprise iron (Fe) and at least one of silicon, nickel (Ni), and cobalt [0025-0027]. 
As taught by Pan, one of ordinary skill in the art would utilize and modify the above teachings to obtain polymer matrix & magnetic filler particles, ferromagnetic magnetic material including zinc and manganese or nickel or iron and oxygen as the composite material as claimed, because it aids in effectively conducting heat generated during operation of a chip to outside and improving the performance of the chip. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Pan in combination Lee due to above reason.
 Re claims 10 & 20, Lee/Pan does not explicitly teach the composite material of the layer of the composite material has a thermal conductivity of at least 2.7 Watt/meter-Kevin.  
Pan does teach composite material comprises polymer matrix and magnetic filter particles (similar materials as claimed invention) [0026-0027]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Pan to obtain a thermal conductivity of at least 2.7 Watts/meter-Kevin as claimed, because it aids in enhancing heat dissipation within the package, and thermal conductivity is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited thermal conductivity through routine experimentation to achieve desired characteristics of the formed device.
 Re claim 15, Lee teaches the at least one pillar (106) is around a portion of the layer of the composite material (103) (Fig. 2). 
Re claim 17, in combination cited above, Lee/Pan teaches the layer comprising the composite material is around the at least one pillar (106), the composite material and the at least one pillar forming at least one inductor (based on similar teaching composite material formed around conductive pillar) (Fig. 1)
Re claim 19, Lee teaches a pillar of the at least one pillar (106) is in contact with both the top panel of the integrated heat spreader (15) and the die (102) (via 101) (Fig. 1). 
3.	Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified by Pan as applied to claim 1 above, and further in view of Couderc et al. (US 2018/0229420). 
The teachings of Lee/Pan have been discussed above. 
Re claims 2-4, Lee teaches the composite material of the layer is around the pillar (Fig. 1); but Lee/Pan does not explicitly teach the at least one pillar comprises a plurality of pillars in a periodic array; and the at least one pillar has a regular polygon cross-section, wherein the regular polygon cross-section is hexagonal. 
Couderc teaches the array of pillars is a periodic array [0040] & a topside geometry of the pillar structure can be hexagonal [0082]. 
As taught by Couderc, one of ordinary skill in the art would utilize the above teaching to obtain a periodic array of pillars and hexagonal shape as claimed, because it aids in achieving desired pattern array of the pillars, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Couderc in combination Lee/Pan due to above reason. 
4.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified by Pan as applied to claim 1 above, and further in view of Theuss et al. (US 2010/0276769). 
The teachings of Lee/Pan have been discussed above. 
Re claim 8, Lee/Pan does not explicitly teach the magnetic filter particles comprise a soft magnetic material having a magnetic coercivity of less than 1000 Amperes/meter.
Theuss teaches “a distribution of soft magnetic particles having low coercivity formed of Fe, FeSi, FeNi, FeCo, Ni or similar soft magnetic materials” [0030] & “Soft magnetic materials have a coercivity of less than 1,000 Oersteds. For example, cobalt has a coercivity of approximately 2 Oersteds” [0033]. 
As taught by Theuss, one of ordinary skill in the art would utilize and modify the above teaching to obtain soft magnetic material as magnetic filter particles as claimed, because it aids in improving heat dissipation within the formed package, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Alter, 105 USPQ 233.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Theuss in combination Lee/Pan due to above reason. 
5.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified by Pan as applied to claim 1 above, and further in view of Kim et al. (US 2015/0092314).
The teachings of Lee/Pan have been discussed above. 
Re claim 16, Lee/Pan does not teach the pillar is a toroid around a portion of the layer of the composite material, the toroid and the portion of the composite material forming an inductor. 
Kim teaches the pillar (204) is a toroid around a portion of the layer of the composite material (consider 106), the toroid and the portion of the composite material forming an inductor (102) (Fig. 1, [0026]). 
As taught by Kim, one of ordinary skill in the art would utilize the above teaching and incorporate into Lee/Pan teachings to obtain a toroidal pillar and an inductor as claimed, because it aids in achieving toroidal inductor by efficiently utilizing space and results in a device with smaller footprint. Further, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kim in combination Lee/Pan due to above reason. 
Response to Arguments
6.	Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. 
	Applicant submits “Lee does not disclose integrated circuit package 100 as including composite material comprising a polymer matrix and magnetic filler particles that in contact with the sidewall of the integrated circuit die 102 and that has a conductive via 106”. 
	The examiner respectfully disagrees. 
	According to the claimed languages, Lee teaches a layer (103, 104) comprising a composite material on the substrate and around the die (12) in contact with at least a portion of the sidewall of the die (102) & at least one pillar (106) comprising a conductive material (e.g. epoxy resin with ceramic filter) in the composite material (103, 104) (Fig. 1). It is acknowledged that Lee does not teach the composite material comprising a polymer matrix and magnetic filler particles. 
	Applicant submits “Pan does not disclose an electronic package include a die, a layer comprising a composite material in contact with a sidewall of the die, and a pillar comprising a conductive material in the composite material, wherein the composite material comprises a polymer matrix and magnetic filter particles”. 
	The examiner respectfully disagrees. 
	Pan teaches the composite material (150, 150a, b and/or with 140) comprising a polymer matrix (150, epoxy or other polymer materials) and magnetic filter particles (150a, b) [0025-0027]. Applicant also acknowledged Pan’s teaching composite material in page 8 in the Remark. In view of Fig. 2, Pan shows the composite material (150 and/or with 140) in contact a sidewall of a die (120). Under BRI, in contact can be interpreted as thermally, electrically or physically contact. Even encapsulant (150) itself considered, it is in contact with the die (120) via layer (140).  
	Further, Applicant appears to have different reason for combining the references. As discussed early, Lee teaches all limitations of claims 1, 13 & 18, except for the composite material comprises a polymer matrix and magnetic filter particles. Pan reference was relied on to teach the composite material having a polymer matrix and magnetic filter particles, but was not relied to teach all other limitations of claims 1, 13 & 18.    
	As result, given a broadest reasonable interpretation, the combination of Lee and Pan teaches an electronic package including a die, a layer comprising a composite material in contact with a sidewall of the die, and a pillar comprising a conductive material, where the composite material comprises a polymer matrix and magnetic filter particles.  
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        7/25/22